Title: [Thursday August 29. 1776.]
From: Adams, John
To: 


      Thursday August 29. 1776. A Letter of the 27th. from R. H. Harrison, the Generals Secretary, and one of the 28th. from General Mercer, both giving an Account of an Action on Long Island on the 27th. were read and referred to the Board of War.
      
      The Board of War brought in a report, which was taken into Consideration, whereupon Resolved. See the several Resolutions in the Journal.
      Resolved That the Committee, to whom the Plan of Treaties with the Amendments, was recommitted, be impowered to prepare such farther Instructions as to them shall seem proper, and make report thereof to Congress.
     